Order entered October 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00484-CV

                           IN THE INTEREST OF D.S., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-14244

                                            ORDER
       Before the Court is the September 25, 2019 nonrepresentation notice filed by David L.

Hoffmann, Cynthia Dunn Raibourn, and the law firm Quilling, Selander, Lownds, Winslett, &

Moser, P.C. We construe the notice as a motion to withdraw as counsel for appellee. We

GRANT the motion and DIRECT the Clerk of this Court to remove Mr. Hoffmann, Ms.

Raibourn, and the law firm of Quilling, Selander, Lownds, Winslett, & Moser, P.C. as counsel

for appellee. Appellee is now appearing before this Court pro se.

        By opinion and judgment dated August 12, 2019, the Court dismissed this appeal.

Pending before the Court is appellant’s motion for rehearing. Appellee shall file any response to

this motion within ten days of the date of this order.

                                                       /s/   DAVID J. SCHENCK
                                                             JUSTICE